Citation Nr: 1751429	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  14-02 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel






INTRODUCTION

The Veteran served honorably on active duty with the United States Army from June 1991 to January 1993 and from January 2004 to March 2005, with overseas service in the Southwest Asia theater of operations.  The Veteran also had a verified period of service in the Arkansas Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In an October 2015 rating decision issued during the pendency of the appeal, the AOJ increased the disability evaluation for the Veteran's service-connected PTSD to 50 percent effective September 20, 2010.  Because the AOJ did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This case was previously remanded for additional development in July 2015 and is now again before the Board for appellate consideration.  Regrettably, the case must once again be remanded for further development.


REMAND

After careful review of the evidence of record, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement.  See 38 C.F.R. § 19.9 (2017).  

The evidence of record indicates that the Veteran's PTSD symptoms have worsened since his January 2011 VA examination.  See June 3, 2015 Mental Health Diagnostic Assessment, North Little Rock VAMC.  Specifically, the Veteran experienced substance abuse relapses in 2014 and 2015 and attributed them in part to worsening PTSD symptoms.  Id.  There is also a VA record of hospitalization for substance abuse issues in August 2016, and documentation of persistent homelessness.  See Little Rock VAMC Treatment Records, 2012-2015.

The Board is not required to seek a new VA medical examination based solely on the passage of time.  Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007). However, a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) ("Where an appellant claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of appellant's current condition, the VA's duty to assist includes providing a new examination.").  Reexaminations will be requested whenever VA determines there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. 
§ 3.327 (a) (2017). 

Because the evidence of record suggests that the Veteran's PTSD symptoms have worsened during the pendency of the appeal, remand is necessary in order to afford the Veteran another VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any additional VA outpatient treatment records and associate them with the claims folder.  All attempts to obtain records should be documented.

2.  Schedule a VA PTSD examination to assess the current nature and severity of the Veteran's PTSD.  The entire electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner should describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected PTSD and how that impairment impacts employability and daily life.  The examiner must comment on the severity of the PTSD and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant DBQ.

A complete rationale should be provided for all opinions given, with explanation of the factors upon which each medical opinion is based.

3.  Then, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






